                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                      Plaintiff,

v.                                                           Case No. CR 19-0081 WJ

KENDON GOSSETT,

                      Defendant.

                       DEFENDANT’S MOTION IN LIMINE TO
                     INTRODUCTION OF CRIMINAL HISTORY

       Defendant KENDON GOSSETT , by and through counsel of record, Samuel L. Winder,

Romero & Winder, P.C., submits his motion in limine to exclude proposed evidence pursuant to

Fed. R. Evid. 403, 404(b) and 609.

       Mr. Kendon Gossett will testify on his own behalf at trial in this matter. His criminal

history includes the following arrests: “terrorist threat and harassment on May 29, 2014; a

criminal trespass on July 17, 2015; and a resisting arrest search or transport on September 6,

2016. Assistant United States Attorney Howard R. Thomas has indicated that he intends to

introduce evidence of the above.

       Mr. Gossett submits that the May 29, 2014 and September 6, 2016 arrests are

inadmissible pursuant to Fed.R.Evid. 403, 404(b) and Fed.R.Evid. 609. Upon information and

belief the incident regarding the May 29, 2014 occurred when Mr. Gossett was fifteen (15) years

old. Moreover, the alleged incident does not fall within the parameters of Fed.R.Evid. 404(b)

regarding the charges in this matter. In addition, Mr. Gossett was not convicted of the charges of

a “terroristic threat or harassment” or the September 6, 2016 charge. Mr. Gossett also submits

the introduction of these charges are inadmissible, pursuant to Fed.R.Evid. 403.
       Mr. Gossett submits that the criminal trespass of July 17, 2015 is also admissible,

pursuant to Fed.R.Evid. 609(a)(1)(B). The evidence is also inadmissible, pursuant to

Fed.R.Evid. 403.

       Assistant United States Attorney Howard T. Thomas opposes this motion in limine.

       WHEREFORE, Mr. Gossett respectfully requests that this Court order that counsel for

the United States not introduce any of the evidence set forth in this motion in limine, pursuant to

Fed.R.Evid. 402, 404(b), 413 and Rule 609.

                                                     Respectfully submitted,

                                                     /s/ Samuel. L. Winder

                                                     Samuel L. Winder, Esq.
                                                     Attorney for Defendant Kendon Gossett
                                                     Romero & Winder, P.C.
                                                     1905 Lomas Blvd. NW
                                                     Albuquerque, NM 87102
                                                     (505) 843-9776




DEFENDANT’S MOTION IN LIMINE TO EXCLUDE EVIDENCE
I HEREBY CERTIFY that on the April 27, 2018, I filed the foregoing electronically through the
CM/ECF system, which caused the following parties or counsel to be served by electronic
means, as more fully reflected on the Notice of Electronic Filing.

Holland R. Thomas, Assistant United States Attorney


/s/ Samuel L. Winder
Samuel L. Winder




DEFENDANT’S MOTION IN LIMINE TO EXCLUDE EVIDENCE
